Citation Nr: 0336702	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, left knee, status post multiple 
surgeries.

2.  Entitlement to an evaluation in excess of 20 percent for 
instability of the left knee.

3.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
for convalescence from surgical treatment for degenerative 
joint disease, left knee, status post multiple surgeries, 
beyond April 30, 2000.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from January 1974 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a July 2001 rating decision, the RO granted a separate 
disability rating for instability of the left knee, and 
assigned a 10 percent rating, effective April 27, 2000.  By a 
November 2002 rating decision, the RO increased the rating 
for the veteran's service-connected left knee instability 
from 10 to 20 percent disabling, also effective April 27, 
2000.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease, left knee, status post multiple surgeries is 
manifested by pain, with additional functional loss due to 
pain limiting flexion to approximately 30 degrees.  

2.  The veteran has moderate instability of the left knee.  

3.  Post-operative residuals of surgical treatment for her 
service-connected left knee disability required the continued 
use of crutches through May 31, 2000, but not thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation of 
20 percent (but no higher) for the veteran's service-
connected degenerative joint disease, left knee, status post 
multiple surgeries have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5010, 5260 (2003). 

2.  The criteria for an evaluation in excess of 20 percent 
for instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Code 5257 (2003).

3.  The criteria for entitlement to an extension of a 
temporary total disability rating through May 31, 2000, but 
not beyond that date, for convalescence from surgical 
treatment for service-connected left knee disability, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records, and post-
service treatment records in the form of private and VA 
medical records.  Assistance shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran was last afforded a VA 
examination in August 2002, at which time the examiner 
tailored the examination to evaluation of the veteran's left 
knee.  Current private medical records have been obtained 
from Dr. Granovsky, as indicated by the veteran, as were VA 
outpatient treatment records.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal that has not been obtained by the RO.  
Under these circumstances, no further action is necessary to 
assistant the claimant with his claims.  

The Board also finds that all VCAA notice requirements have 
been met.  Letters from the RO to the veteran dated in April 
2001 and July 2002 clearly informed her of the provisions of 
VCAA with regard to what evidence she must obtain and which 
evidence VA would assist her in obtaining.  Moreover, the 
supplemental statement of the case in May 2001 advised of the 
type of evidence necessary for him to prevail with her 
claims.  The Board therefore finds that the veteran has been 
effectively furnished notice of the types of evidence 
necessary to substantiate her claims as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit),  The 
Federal Circuit held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America(PVA)  v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While this case was pending at the Board, 
a regulatory change was implemented in response to the PVA 
case.  The newly enacted regulation allows VA to adjudicate a 
claim within a year of receipt, without any prohibition.  The 
new provision is retroactive to the date of the VCAA, 
November 9, 2000.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  Therefore, the Board finds 
that there is no prejudice to the veteran in this case as a 
result of any legal deficiency in the VCAA notice furnished 
to her by the RO pursuant to the invalidated regulation, 
because that regulation has now been cured by legislative 
enactment.  Id.  

Further, the Court of Appeals for Veterans Claims has 
concluded that the VCAA is not applicable where the veteran 
was fully notified and aware of the type of evidence required 
to substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claims.

II.  Factual background

Service connection was granted in April 1977 for internal 
derangement of the left knee, and an initial 10 percent 
disability rating was assigned.  

In March 1983, she privately underwent a diagnostic 
arthroscopy, removal of loose bodies and debridement of 
osteochondral defect, lateral femoral condyle, for the left 
knee.  In March 1985, she privately underwent arthroscopy 
with operative shaving and debridement of the osteochondrotic 
defect and loose cartilage, for the right knee.  

At VA examination in August 1985, the diagnosis was status 
post surgery internal derangement left knee.  In October 
1985, following a temporary total disability rating, the 
evaluation was increased to 20 percent for post-operative 
internal derangement of the left knee with degenerative joint 
disease and osteochondritis.  

At VA examination in August 1986, arthritis was questionable, 
and a corresponding x-ray revealed a normal study.  In 
September 1986, the disability rating for the left knee was 
it was decreased from 20 to 10 percent disabling.  

May 1990 VA treatment records show that the veteran 
complained of pain and locking in the left knee.  The 
impression was loose body, left knee.   VA hospital records 
show that in September 1990, the veteran underwent 
arthroscopy on the left knee.  At VA examination of the left 
knee in July 1993, the diagnosis was chronic left knee pain 
secondary to post-traumatic arthritis.  July 1993 x-rays of 
the left knee showed no significant arthritic changes, except 
for sharpening of the tibial spines.  

In March 2000, she underwent private arthroscopy of the left 
knee, for degenerative arthritis with patellofemoral 
malalignment of the left knee.  

On April 5, 2000, private treatment records show that she was 
doing well.  Range of motion was from zero degrees of 
extension to 110 degrees of flexion.  The knee was stable.  
In April 2000, the veteran initiated this claim for increased 
rating.  

In May 2000, the veteran was seen at VA, post surgery for the 
knee and other ailments.  No findings of the knee were 
recorded other than status post arthroscopic surgery, left 
knee.  

On June 7, 2000, private x-rays showed improvement in the 
alignment of the patella.  Although it was still subluxed 
laterally, it was about 50 percent of what it used to be.  
Degenerative changes were noted in the left knee.  
Examination revealed her incisions were nicely healed.  Range 
of motion was good, and very powerful.  She had full 
extension without difficulty and tracking seemed fine.  There 
was still modest crepitation but the left knee was better 
than the right.  

A June 2000 private x-ray of the left knee showed 
degenerative changes, and apparent lateral subluxation of 
both patellae.  

On July 20, 2000, private treatment records showed that she 
was doing well four months post-surgery.  She had pain 
medially but she was developing better power in extension.  
Her knee was stable.  

On August 31, 2000, private treatment records showed that she 
was doing well five months post-surgery.  Her knee remained a 
little puffy but not more so than the opposite side.  Her 
range of motion was good.  She was exercising vigorously.  
Examination revealed no crepitation on movement of the knee 
which was surprising give the findings seen at the 
arthroscopy and "all and all" the examiner thought that she 
was doing great.  

At the September 2000 VA examination of the joints, the 
veteran's gait was normal and she did not walk with a cane.  
She was able to tandem walk.  Physical examination revealed 
that there was no sign of acute distress.  Tibia tuberosity 
medial and lateral condyle of the tibial, medial and lateral 
epicondyle of the femur and the patellar were in anatomical 
alignment without deformity.  The arthroscopic scar was well 
healed, nontender, nondepressed, nonadherent and 
nondisfiguring.  Thigh circumference was 65, bilaterally.  
There was no genu varum, genu valgum.  There was no effusion, 
and no bulges.  There was crepitus to range of motion.  Range 
of motion was 40 degrees of extension, and 45 degrees of 
flexion with pain on the left knee.  Her gait was normal and 
she did not walk with a cane.  She was able to maintain 
flexion against resistance without tenderness.  The diagnosis 
was left knee degenerative joint disease.  A September 2000 
VA x-ray of the left knee showed stable chronic changes, 
compatible with degenerative joint disease of the left knee.  

By way of a November 2000 rating decision, a 100 percent 
evaluation was assigned for the period of March 23, 2000 to 
May 1, 2000, based upon surgical or other treatment 
necessitating convalescence; and a 10 percent evaluation was 
continued thereafter.  Since there was no evidence of severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, application of a 
body cast or necessity for house confinement, a one month 
period of convalescence was authorized by the RO.  

March 2001 private treatment records showed that the veteran 
had chronic left knee pain, and that, following her 4 knee 
surgeries, she would most likely need to have the knee 
replaced.  

At May 2001 VA examination of the joints, the examiner noted 
that the veteran appeared to have pain during ambulation, 
favoring the right knee, that she walked with a cane, and 
that she had a limp.  Physical examination revealed that the 
veteran had joint tenderness bilaterally on the medial and 
lateral aspect of the left knee.  There was pain to valgus 
and varus stress of the knee on both sides.  Some slight 
effusion was noted.  Thigh circumference measured bilaterally 
47 centimeters.  Calf circumference was 39 on the right and 
40 centimeters on the left side.  Drawer sign was positive 
with pain elicited.  The drawer test for motions of the knee 
was negative but the test itself was very painful to perform.  
Apley's test was positive on both sides of the knee.  Flexion 
was limited to 110 degrees with pain and hyperextension to 0 
degrees.  Bulge sign was negative but there was some slight 
effusion noted.  The diagnosis was degenerative joint disease 
of the left knee.  The corresponding x-ray from May 2001 
showed an impression of stable chronic changes, compatible 
with degenerative joint disease of the left knee.  

From July 2001, August 2001 and October 2001, private 
treatment records show that the veteran had left knee pain.  
The examiner stated that the veteran was greater than 10 
percent disabled from the knee, and that she was not working 
and had chronic pain, with the ability to exercise only a 
little bit.  

In August 2001, the RO granted a separate 10 percent rating 
disability for left knee instability and continued the 10 
percent rating for degenerative joint disease of the left 
knee, status post multiple surgeries.  

On VA examination in September 2001, range of motion of the 
left knee was reported to be from 0 degrees to 90 degrees 
voluntarily. 

In August 2002, the veteran underwent VA examination for the 
joints.  Prior to the examination, the RO indicated in 
writing to the examiner that the veteran claimed an increased 
evaluation for her service-connected instability, left knee 
and degenerative joint disease, left knee, status post 
multiple surgeries.  The examiner was asked to review the 
claims folder and to provide an examination under Deluca 
guidelines.  The examiner was asked to describe the effects 
of disability and address any loss of normal excursion, 
strength, speed, coordination, or endurance; including 
express comments on each factor, even if the findings were 
negative.  Further instructions were given or evaluating 
whether the range of motion was limited by pain, whether 
there was any functional loss due to pain or during periods 
of exacerbation.  The RO requested that the examiner evaluate 
the left knee under the criteria for Diagnostic Code 5257, 
noting if the degree of left knee instability was slight, 
moderate or severe; and under Diagnostic Codes 5260, and 
5010, for limitation of motion.  

At the outset of the examination, the examiner indicated that 
the veteran was there for evaluation of her left knee.  He 
noted the veteran's history of left knee injury while playing 
basketball in service in 1974.  The examiner noted that the 
veteran had a large claims file which was reviewed in detail.  
That detail included noting all of the veteran's left knee 
surgeries, and reciting diagnoses from the veteran's VA and 
private medical records.  He noted that the veteran had a 
torn meniscus in 1983, she had bone fragments removed 
arthroscopically in 1985, and by 1990 she had another 
arthroscopic repair at VA.  In 2000, she had another 
operation where she had "bilateral lineup of the knees" 
done arthroscopically.  The examiner noted the veteran's 
treatment records referable to the left knee.  

The veteran reported that her left knee hurt every day.  She 
had pain with standing more than 10 minutes, trying to 
vacuum.  She could not jog, dance, or walk more than 25 
yards.  She had been using a metal cane for the last four 
years.  Her knee gave way if she tried to push it and any 
activity such as walking more than 25 yards or attempting to 
run or move fast caused her knee to give way.  The knee 
locked, also, when she pushed off on the knee, and she was 
unable to climb stairs.  The veteran took Vicodin every six 
hours, for constant pain, and she also reported that she had 
knee spasms at times.  

Physical examination revealed that the veteran ambulated 
quite slowly with a metal cane, and leaned very heavily on 
the cane with marked pain behavior.  There was greatly 
reduced range of motion of the knee.  The knee could extend 
to zero degrees.  The knee flexed to 50 degrees, where the 
veteran had a complaint of pain in the knee.  She was able to 
bend it maximally to an 80 degree flexion.  That caused 
severe pain in the knee.  The veteran had well-healed 
arthroscopic ports across the left knee.  The knee was 
exquisitely tender to light touch.  The veteran shuddered and 
complained of severe pain with gentle manipulation of the 
patella and gentle palpation of the joint line.  It was very 
difficult to exert enough tension on the knee to evaluate 
laxity, but there did appear to be some laxity of the lateral 
collateral ligament, 2+ laxity.  The medial collateral 
ligament was untestable.  Anterior Drawer was not testable.  
McMurray's was not testable due to the veteran's complaint of 
pain.  There was the valgus orientation to the knees.  There 
was no obvious atrophy of the calf or the thigh.  The 
circumference of the right knee equaled the circumference of 
the left knee at 41 centimeters.  

The assessment was:

1.  Left knee strain with degenerative joint disease of 
the left knee and lateral patella subluxation.

2.  With respect to the questions in the C file, the 
patients range of motion was discussed (in) today's 
visit.  During periods of exacerbation, the patient 
would have a further worsening of her range of motion by 
15 degrees.  With regard to left knee instability, this 
patient's chart review indicates she has instability of 
her right knee which is of a moderate nature.  She has 
pain, which is of a moderately severe nature and patella 
instability, which is moderate in nature.  When 
patient's pain level fluctuates in severity, there is 
additional functional loss of 15% during periods of 
exacerbation with regard to excursion, strength, speed, 
coordination, or endurance.  This patient has loss of 
excursion during periods of exacerbation.  She has loss 
of strength during periods of exacerbation, and loss of 
coordination.  Activities such as attempting to climb 
stairs, loss of speed.  In activities such as attempting 
to walk for prolonged periods of time or walking more 
than 25 yards.  Endurance:  She has loss of the ability 
to walk 25 yards.  She has loss of speed, inability to 
jog, or dance.  Strength:  Inability to stand for 10 
minutes or longer.  During periods of exacerbations this 
patient has a worsening of her excursion, strength, 
speed, coordination, or endurance by 15 %.  

At this juncture, the Board points out that it is aware that 
the examiner above mistakenly referred to the right knee when 
discussing the left knee instability in his assessment.  The 
Board determines that it was a mistake in dictation or 
transcription because it is clear from the questions posed to 
the examiner by the RO, the examiner's recital of those 
questions and of the veteran's left knee medical history, and 
the physical examination of the veteran's left knee, that the 
examiner was referring to the left knee throughout the 
examination.  

For the record, it is noted that, during the pendency of this 
appeal, service connection was granted for instability of the 
right knee, and degenerative joint disease of the right knee.  

The veteran contends that she is entitled to a higher rating, 
to 80 percent, not 10 percent, for her left knee disability 
because she has had multiple operations on the left knee and 
all that is left for her to do is to undergo a left knee 
replacement.  She contends that she was entitled to an 
increased rating after each knee surgery.  In her notice of 
disagreement, the veteran contended that she was still 
convalescent after May 2000.  She said that she was 
housebound and could not drive.  She said that she was on 
crutches from June 1, 2000 to July 14, 2000, and that her 
doctor released her from convalescence on August 31, 2000, at 
which time she was no longer on crutches.  She specifically 
asked for total temporary disability extended through July 
14, 2000.  

III.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of her service-connected degenerative joint disease, 
left knee, status post multiple surgeries warrants a higher 
disability rating than 10 percent.  Disability evaluations 
are determined by the  application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question  as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v.  
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected degenerative joint disease, 
left knee, status post multiple surgeries is currently rated 
by the RO under Diagnostic Code 5010 and 5260, and a separate 
rating has been assigned under Diagnostic Code 5257.  The 
provisions of Diagnostic Code 5261 are also potentially 
applicable, and the  Board will therefore consider the claim 
under all of these codes.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the 
absence of limitation of motion, x-ray evidence of  
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, a rating of 0 percent is 
warranted where flexion is limited to 60 degrees, a rating of 
10 percent is warranted where flexion is limited to 45  
degrees, a rating of 20 percent is warranted where flexion is 
limited to 30 degrees, and a rating of 30 percent is 
warranted where flexion is limited to 15 degrees.  

Under the provisions of Diagnostic Code 5261, limitation of  
extension to 5 degrees warrants a 0 percent rating.  A 10 
percent rating requires that the extension be limited to 10 
degrees, a 20 percent rating requires that the extension be 
limited to 15 degrees, and a 30 percent rating requires that  
the extension be limited to 20 degrees.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due  
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, as previously determined, the veteran has degenerative 
arthritis.  

Review of the record reveals that the reported ranges of 
motion have varied over the course of appeal.  It is clear, 
however, that the left knee disability does result in 
limitation of flexion, and medical examiners have also 
reported that additional functional loss due to pain, 
fatigue, incoordination and weakness could be expected, 
including during flare-ups.  The August 2002 VA examination 
appears to reflect one of the most limited ranges of motion 
on examination.  Moreover, the examiner who conducted that 
examination offered one of the more detailed comments 
regarding additional functional loss.  At the time of the 
August 2002 examination, the examiner reported that the left 
knee could be flexed to 50 degrees at which point the veteran 
complained of pain.  The examiner further commented that an 
additional 15 degrees loss of motion could be expected during 
exacerbations.  Applying the principles of 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board interprets this medical report as 
competent evidence that left knee flexion is effectively 
limited to 35 degrees.  However, recognizing that the 
examiner's estimates are by their very nature somewhat 
approximate, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the resulting 
disability picture more nearly approximates limitation of 
flexion to 30 degrees, thus warranting assignment of a 20 
percent rating under Code 5260.  However, the clear 
preponderance of the evidence is against a finding that a 
rating in excess of 20 percent is warranted under this Code.  
Moreover, the evidence does not persuasively show limitation 
of extension to a degree so as to warrant a higher rating 
under Code 5261.  

The Board notes here that the  veteran has been given a 
separate disability rating for instability of her left knee, 
pursuant to Diagnostic Code 5257  for "other impairment of 
the knee."  Diagnostic Code 5257 provides that a 20 percent 
rating contemplates a moderate degree of impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  
After granting the veteran a separate rating for instability 
of the knee, that rating was increased to 20 percent based 
upon the findings of the VA examination in August 2002, and 
private treatment records.  Indeed those records show that 
the veteran has moderate instability of the left knee.  
Severe subluxation or lateral instability of the knee has not 
been shown by the evidence of record to warrant a 30 percent 
rating.  The VA examination of August 2002 clearly showed 
moderate instability, which warrants a 20 percent evaluation 
under Diagnostic Code 5257.  The preponderance of the 
evidence is against a finding that a rating in excess of 20 
percent under Code 5257 is warranted at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds  that 
there has been no showing by the veteran that her service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell  v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.  App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.

IV.  Temporary total disability rating

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the Rating Schedule 
when it is established that treatment of a service-connected 
disability resulted in the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or (3) immobilization by a cast, 
without surgery, of one major joint or more.  Furthermore, 
extensions of temporary convalescent ratings, for up to three 
months for item number (1) above, and up to six month for 
items (2) and (3) above, are available.  38 C.F.R. § 4.30 
(2003).  

A review of the medical evidence shows that the veteran was 
evaluated privately in April, May, June, July and August 2000 
following her surgery in March 2000.  At no time during her 
post-surgical visits did her physician indicate that there 
were symptoms compatible to VA regulatory criteria for an 
extended convalescence through June 2000, as 30, 1999.  
Rather, the physician consistently noted how well the veteran 
was doing, and specifically indicated that range of motion 
for the left knee was good.  In particular, in June she had 
full extension, and in July and August 2000, her range of 
motion was good.  At the September 2000 VA examination she 
did not walk with a cane, and was able to maintain flexion 
against resistance without tenderness.  

However, in reviewing the medical reports, the Board notes 
that at the time of a clinic visit on April 26, 2000, the 
examiner noted that the veteran was still on crutches, but 
could get off crutches pretty soon.  Given the fact that this 
visit was in late April and that a subsequent clinical visit 
on June 7, 2000 did not reflect that she was still using 
crutches at that time, the Board believes that the veteran no 
longer required crutches sometime in between.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
an extension of the temporary total rating through May 31, 
2000, is appropriate.  However, although the veteran contends 
that she is entitled to an extension until July or August 
2000, the preponderance of the evidence is against extending 
the veteran's temporary total rating beyond May 31, 2000, 
because the available medical evidence fails to demonstrate 
that she required surgical convalescence for her left  knee 
disability beyond that time period or otherwise met the 
criteria under 38 C.F.R. § 4.30.  Although she maintains that 
she was on crutched until mid-mid July 2000, the medical 
records pertinent to this time period do not document the 
need for crutches. 


ORDER

Entitlement to a 20 percent rating for degenerative joint 
disease, left knee, status post multiple surgeries is 
warranted.  Entitlement to an extension of a temporary total 
convalescent rating through May 31, 2000, but not beyond that 
date, for degenerative joint disease, left knee, status post 
multiple surgeries is warranted.  To this extent, the appeal 
is granted.

An evaluation in excess of 20 percent for instability of the 
left knee is not warranted.  To this extent, the appeal is 
denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



